DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims is acknowledged. 
I. Claims 1-10, drawn to a method/process, classified in B29C70/48.
II. Claim 11, drawn to an object/product, classified in B33Y 80/00.
…
Species A, the fiber length directions of the plurality of second sheet-form fibrous components are the same and which are disposed side by side in a ____ direction of the flange are disposed in order to form the at least one fiber layer:
fiber length direction (e.g., claim 5)
height (e.g., claim 6)
See Fig 3 and 4
Species B, the preform is forming according to the ____ embodiment:
first
second
See claim 9 and 10. See Fig 11 and 12, [0018-0019], [0083]1 of publication.
Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The election has been made with traverse.
Applicant's arguments are not persuasive because they amount to a general allegation and fails distinctly and specifically point out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
manufacturing a fiber stack that comprises a plurality of fiber layers by stacking sheet-form fibrous components; and
(A)
Action: stack sheet-form fibrous components
Outcome: formation of a stack of fibrous layers
manufacturing a preform that has a configuration in which a first surface and a second surface one or both of which are curved surfaces are coupled, by bending the sheet-form fibrous components after or while stacking the sheet-form fibrous components,
(B)
Action: bending the stack sheet-form fibrous components from (A)
Outcome: the stack is curved
wherein the sheet-form fibrous components includes a first sheet-form fibrous component and a second sheet-form fibrous component 
(C)
Condition: in (A), that stack has first and second sheets

fiber length directions of which are set to such different directions before a bending process as to be target fiber length directions after the bending process 
(D)
Action/condition: not understood
Outcome: not understood
and which form the first surface and the second surface, respectively, after the bending process, and
(E)
Condition: the first sheet if the topmost and the second sheet is bottommost

wherein the first sheet-form fibrous component and the second sheet-form fibrous component are disposed in order to form at least one fiber layer of the plurality of fiber layers.
(F)
Condition: in (A) the stacking is for manufacturing of the stack used in the preform


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1, the limitation “wherein the sheet-form fibrous components includes a first sheet-form fibrous component and a second sheet-form fibrous component fiber length directions of which are set to such different directions before a bending process as to be target fiber length directions after the bending process and which form the first surface and the second surface, respectively, after the bending process, and” is unclear. 
	The paragraph is understood in three parts:
1. “the sheet-form fibrous components includes a first sheet-form fibrous component and a second sheet-form fibrous component” is understood to mean that there are two sheets
2. “fiber length directions of which are set to such different directions before a bending process as to be target fiber length directions after the bending process”
3.“and which form the first surface and the second surface, respectively, after the bending process”
	Parts 1 and 3 are understood to mean that there is an uppermost and bottommost sheet-form fibrous component. However, it is unclear what part 2 means.
	What are “fiber length directions” in this context? And, what does it mean to set them “to such different directions before a bending process as to be target fiber length directions after the bending process”?
	It is not clear how a process that practices every other limitation of the claim is further limited by this claim term. Thus, the claim is indefinite because no reasonably definite meaning can be ascribed to certain terms in the claim2.
In reference to claims 2-5 and 7-10, The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Note: Dependent claims are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sozer (NPL 20123).
	In reference to claim 1-10, Sozer discloses a preform shaping method comprising:
manufacturing a fiber stack that comprises a plurality of fiber layers by stacking sheet-form fibrous components; and
manufacturing a preform that has a configuration in which a first surface and a second surface one or both of which are curved surfaces are coupled, by bending the sheet-form fibrous components after or while stacking the sheet-form fibrous components,
wherein the sheet-form fibrous components includes a first sheet-form fibrous component and a second sheet-form fibrous component fiber length directions of which are set to such different directions before a bending process as to be target fiber length directions after the bending process and which form the first surface and the second surface, respectively, after the bending process, and
wherein the first sheet-form fibrous component and the second sheet-form fibrous component are disposed in order to form at least one fiber layer of the plurality of fiber layers 
(“orientations of the plies (e.g., [0/90°/0/90°], etc.) must be carefully decided
using mechanics analysis models” [Pg 252, bottom] 
“fiber preform is being placed in the mold cavity, it is draped on the mold surface due to the curvatures of the mold which causes the fiber bundles to undergo structural deformation.” [Pg. 253, top] and see Fig 9.7, portion shown below

    PNG
    media_image1.png
    98
    315
    media_image1.png
    Greyscale
)

Sozer does not specifically disclose wherein the sheet-form fibrous components includes a first sheet-form fibrous component and a second sheet-form fibrous component fiber length directions of which are set to such different directions before a bending process as to be target fiber length directions after the bending process, however the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).	
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “second embodiment illustrated in FIGS. 12A and 12B is different from the first embodiment in that, in the second embodiment, fiber length directions of second sheet-form fibrous components 22 that form curved surfaces are curved so that each of the second sheet-form fibrous components 22 will form a corresponding one of the curved surfaces present on one fiber layer” [0083]
        2 In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("All words in a claim must be considered in judging the patentability of that claim against the prior art. If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite.")
        3 https://www.sciencedirect.com/science/article/pii/B9780857090676500092#f0025